Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Sharon Morrison, Appellant                            Appeal from the County Court at Law #2 of
                                                      Gregg County, Texas (Tr. Ct. No. 2011-
No. 06-13-00067-CV        v.                          1549-CCL2). Opinion delivered by Chief
                                                      Justice Morriss, Justice Carter and Justice
Whispering Pines Lodge I, L.L.P. d/b/a                Moseley participating. Dissenting Opinion
Whispering Pines Lodge and Whispering                 delivered by Justice Carter.
Pines Lodge, L.L.C. d/b/a Whispering Pines
Lodge, Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Sharon Morrison, pay all costs of this appeal.

                                                      RENDERED FEBRUARY 27, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk